Judge Timmons-Goodson
dissenting.
I must respectfully dissent from the majority opinion’s holding that the fatal injury plaintiff sustained was not compensable under the Workers’ Compensation Act.
*578In the instant case, the Full Commission determined, based upon the holding in Guest v. Iron & Metal Co., 241 N.C. 448, 85 S.E.2d 596 (1955), that decedent’s death “arose out of’ his employment because his actions “benefited [sic] Southland Transportation Company by increasing the employer’s goodwill as well as reciprocating assistance for that anticipated from the truck stop employees^]” According to the majority, however, this conclusion amounted to a “patent legal error” not supported by the evidence in the record. Additionally, the majority finds the holding in Guest inapplicable because decedent’s altruistic actions were in no way related to his employment, were of no benefit to Southland, and did not command the type of “reciprocal exchange of assistance” required by the court in Guest. I disagree.
In Guest, the subject accident occurred when the claimant-employee was sent by his employer to the Greensboro Airport to fix' a pair of flat tires on his truck. After replacing the tires’ inner tubes, he and a fellow employee located a filling station where they asked the operator for some “free air.” The operator agreed, but before the employees could finish filling the tires, they were asked by the operator to help push a customer’s stalled car. While helping the operator push the car onto the highway, an oncoming car struck the claimant-employee, severely injuring him. In upholding the Commission’s award of compensation, our Supreme Court held that the employee’s injuries were sustained in the course of his employment because his actions provided an appreciable benefit to his employer. Id. at 453, 85 S.E.2d at 600. According to the Court, the employee had reasonable grounds to believe that his refusal to render assistance to the operator may well have resulted in the operator’s refusal to give him the “free air” his employer desired. Id.
In Roberts v. Burlington Industries, 321 N.C. 350, 364 S.E.2d 417 (1988), the decedent-employee was a furniture designer for defendant-employer, Burlington Industries. In this capacity, the employee was not required to have any contact with the general public, other than the occasional visits he would make to retail furniture stores. One evening, while returning home from a business trip, the employee stopped at the scene of an accident to help a pedestrian who had just been struck by an oncoming vehicle. While helping the pedestrian, the employee was himself struck by a vehicle, ultimately resulting in his death. Thereafter, the decedent-employee’s family sought workers’ compensation benefits from the employer, contending that decedent’s “Good Samaritan” acts arose out of his employ-*579merit because they benefitted the employer as well as the pedestrian. Finding no merit in this contention, however, the Supreme Court upheld the Commission’s denial of benefits, noting that “[t]he exchange of reciprocal assistance was the key to the holding in Guest," id. at 356, 364 S.E. 2d at 422, and that no such reciprocity occurred in that case as “[d]ecedent’s benevolent acts were a pure ‘courtesy of the road’ and bore no relation to the employer’s interest,” id. at 357, 364 S.E.2d at 422. Accordingly, the Court held “that such purely altruistic actions, with no actual benefits to the employer, [did] not arise out of the [employee’s] employment.” Id. at 357, 364 S.E.2d at 422.
In my opinion, the facts before us today are not only more analogous to those of Guest than to those of Roberts, but I believe, as the Commission concluded, that in many ways, they present an even stronger case for awarding compensation benefits than did those in Guest. To begin, here, as in Guest, the decedent was engaged in an activity characteristic of his employment — i.e. that of driving a truck — when the subject accident occurred. In fact, when the robbery took place, decedent had been driving a Southland truck, was in the process of using a Southland credit card to make the necessary purchase and was stopped at a truck stop designated by Southland for the fueling of its trucks.
Moreover, unlike the employee in Guest or Roberts, the record here indicates that decedent was expressly encouraged, by way of Southland’s driver handbook, to assist members of the public whom he might encounter while driving on the highway. Although Southland did not direct decedent to apprehend robbers as he drove the company’s truck, it did solicit his help in maintaining a good relationship with those on the road so that ultimately the company could combat the negative perception the public had of truck drivers. Here, decedent was not only helping members of the public at large, he was also assisting individuals who had a special business relationship with his employer. The facts before us are unlike the situation in Roberts where the decedent’s action was purely for the benefit of a third party and, thus rendered any finding of goodwill to the employer “purely speculative,” id. at 355-56, 364 S.E.2d at 421. I conclude, therefore, that the assistance decedent attempted to give Flying J employees undoubtedly benefitted the existing special relationship between Southland and Flying J, and also increase the good will Southland expressly sought to promote between itself and the general public. As the Court noted in both Guest and Roberts, “[i]f the ultimate effect of *580claimant’s helping others is to advance his own employer’s work, . . . it should not matter whether the immediate beneficiary of the helpful activity is a... complete stranger.” Id. at 355, 364 S.E.2d at 421 (quoting Guest, 241 N.C. at 452, 85 S.E.2d at 600). Finally, and most significantly, this case is similar to Guest in that decedent had not yet received the immediate benefit desired by his employer when he responded to Flying J employees’ screaming bequest to “stop” the fleeing robber. Not only did he not receive the receipt Southland required its truckers to obtain when purchasing gas, he was unable to accomplish the very task for which he had stopped — i.e. the refueling of his truck. Thus, although it is true that decedent was to pay for the assistance he was to eventually receive at Flying J, I simply cannot conclude, as did the Court in Roberts, that “[his] offer of aid was prompted purely by humanitarian concern [such that] ... [t]here was no conceivable quid pro quo of possible benefit to the employer.” Id. at 356-57, 364 S.E.2d at 422. Indeed, there is no “patent legal error” in finding an exchange of reciprocal assistance between decedent and Flying J employees where, as here, decedent was driving Southland’s truck at the time of the accident, was authorized to stop at the Flying J to fuel his truck, was required to obtain a receipt in order to be reimbursed for the gasoline he ultimately purchased, and was encouraged by Southland to aid members of the public while in the performance of his duties as a truck driver.
Considering the similarities between this case and Guest, as well as the rule which constrains us to liberally construe our Workers’ Compensation Act in favor of compensation, Hoyle v. Isenhour Brick & Tile Co., 306 N.C. 248, 293 S.E.2d 196 (1982), I find no error in the Commission’s decision to apply the holding in Guest to the facts of this case. Furthermore, I note that even if the Commission did err in its application of Guest, I believe it still had cause to find decedent’s death compensable as it correctly pointed out in its Conclusions of Law that “ [wjhere the duties of his employment place an employee in a position increasing his risk of being in harm’s way, the [e]mployee’s injury or death resulting from injury while engaged in the performance of some duty incident to his employment ... is compensable under the Workers’ Compensation Act.”
Here, the danger in which decedent was placed at Flying J was due, at least in part, to the fact that he was required by Southland to refuel his truck at designated truck stops which included the Flying J chain. Thus, decedent’s decision to render aid in this case cannot be considered a risk wholly unrelated to his employment, but rather, a *581risk incidental or peculiar to the performance of his duties as a truck driver for Southland. Roberts, 321 N.C. at 358, 364 S.E.2d at 423.
For the foregoing reasons, I dissent from the majority and conclude that the Commission properly determined that decedent’s death was compensable.